        Case 2:21-cv-01326-JDP Document 4 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER K. CLARK,                             Case No. 2:21-cv-01326-JDP (PC)
12                       Plaintiff,                     ORDER DIRECTING PLAINTIFF TO FILE A
                                                        SIGNED COMPLAINT AND APPLICATION
13           v.                                         TO PROCEED IN FORMA PAUPERIS
14    MARSHALL SAIPHER, et al.,
15                       Defendants.
16

17          Christopher Clark is a state prisoner proceeding without counsel. This action was opened

18   when he submitted to the court an unsigned complaint and unsigned application to proceed in

19   forma pauperis. ECF Nos. 1 & 2. But because these documents were not signed, Mr. Clark has

20   not properly commenced a civil action.

21          Federal courts must engage in a preliminary screening of cases in which prisoners seek

22   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

23   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

24   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which

25   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such

26   relief.” Id. § 1915A(b).

27          The court cannot conduct the required screening of Mr. Clark’s complaint because he has

28   not signed it. See ECF No. 1. Rule 11 of the Federal Rules of Civil Procedure requires that
                                                        1
        Case 2:21-cv-01326-JDP Document 4 Filed 07/30/21 Page 2 of 2


 1   “[e]very pleading, written motion, and other paper . . . be signed by at least one attorney of record

 2   in the attorney’s name—or by a party personally if the party is unrepresented.” Fed. R. Civ. P.

 3   11(a). Because the complaint and application to proceed in forma pauperis are not signed, ECF

 4   Nos. 1 & 2, they it will be disregarded. Within thirty days, Mr. Clark may file a complaint that is

 5   signed. See Fed. R. Civ. P. 3 (“A civil action is commenced by filing a complaint with the

 6   court.”). He must also submit either a signed and completed application to proceed in forma

 7   pauperis or pay the $402 filing fee.

 8            Accordingly, it is hereby ORDERED that:

 9            1. Mr. Clark’s unsigned complaint and application to proceed in forma pauperis, ECF

10   Nos. 1 & 2, are disregarded.

11            2. The Clerk of the Court is directed to send Mr. Clark a form complaint and application

12   for leave to proceed in forma pauperis used in this court.

13            3. Within thirty days of the date of this order, Mr. Clark shall submit:

14                   a. a signed complaint; and

15                   b. a completed affidavit in support of his request to proceed in forma pauperis on

16   the form provided by the Clerk of Court.

17            4. Failure to comply with any part of this order may result in this case being closed.

18
     IT IS SO ORDERED.
19

20
     Dated:      July 29, 2021
21                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
